11-3242
    Ford v. Fourth Lenox Terrace Apartment


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 20th day of November, two thousand thirteen.

    PRESENT:
                ROSEMARY S. POOLER,
                REENA RAGGI,
                RICHARD C. WESLEY,
                      Circuit Judges.
    _____________________________________

    CARLTON FORD,

            Plaintiff- Counter-Defendant- Appellant,

                    v.                                             11-3242-cv

    FOURTH LENOX TERRACE APARTMENT,
    HAMPTON MANAGEMENT, JENNIFER
    FILLIPELLI, OLNICK ORGANIZATION,

          Defendants-Counter-Claimants- Appellees.
    _____________________________________

    FOR PLAINTIFF - COUNTER-DEFENDANT-
    APPELLANT:                         Carlton Ford, pro se, Bronx, NY.

    FOR DEFENDANTS- COUNTER-CLAIMANTS-
    APPELLEES:                       Jeffrey Steinitz, Forrest Hills, NY.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Sweet, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Carlton Ford, pro se, appeals from the district court’s grant of summary judgment to

defendants-counter-claimants-appellees, dismissing his claims brought pursuant to the Fair

Housing Act, 42 U.S.C. §§ 3601 et seq. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

       We review orders granting summary judgment de novo. Miller v. Wolpoff & Abramson,

LLP, 321 F.3d 292, 300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all

inferences in favor of the nonmovant; the inferences to be drawn from the underlying facts

revealed in materials such as affidavits, exhibits, interrogatory answers, and depositions must be

viewed in the light most favorable to the nonmoving party. Nationwide Life Ins. Co. v. Bankers

Leasing Assoc., 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is only appropriate

“[w]here the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Here, an independent review of the record and relevant case law reveals that the district

court properly granted summary judgment. We affirm for substantially the same reasons stated

by the district court in its thorough July 18, 2011 decision.

       We have considered all of Ford’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                  2